Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the non-final Office Action for the serial number 17/147,193, HEADPHONE HOLDING DEVICE, filed on 1/12/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6, line 7, “a left and a right clamp part” should be changed to ---a left clamp part and a right clamp part--- for clarification.

	Claim 6, lines 7-12, “a left and a right clamp part, the left clamp part and the right clamp parts being mirror images of each other, each clamp part further comprising a squeeze paddle portion and a C-shaped gripping portion, the C-shaped gripping portion having an inside surface, the gripping portion inside surface diameter matched to the microphone holding stand outside diameter, wherein the C-shaped gripping portion inside surface being lined with a non-slippery lining;” is indefinite because it is not clear how the left and right clamp parts are connected each other.

Claim 6 recites the limitation "headphone hanger member" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 6, lines 14-15, “an aperture for accommodating a hinge pin joining the clamp on headphone hanger member to the clamp on attachment adapter” is vague because it is not clear if “clamp on headphone hanger” is one piece of element or there are two separated elements, clamp on and the headphone hanger?

	Claim 6, line 16, “a compression spring forcing the left and the right clamp parts” is vague because it is not clear where the compression spring is located, is it attached to one of the clamp parts?

Claim 7, lines 3-4, “flat pole attachment adapter connector portion” is indefinite because it is not being explained or described in the specification and not shown in the drawing.  The examiner is assuming element # 214 from figure 7 in applicant’s drawing is the flat pole attachment adapter connector portion. 

Claim 7 recites the limitation "left clamp part and the right clamp part bosses" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, claim 7 should depends from claim 6 instead of claim 5.

Claim 7 recites the limitation "the upper connector arm fitting" and “the lower aperture arm fitting” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 7 is rejected as depending on rejected claim 6.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        11/30/22